NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 19, 2019*
                                Decided August 20, 2019

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge


No. 18‐2025

MARVIN FAULKNER,                                 Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Northern District
                                                 of Illinois, Eastern Division.
       v.
                                                 No. 16 CV 02432
ANNA M. LOFTUS, et al.,
    Defendants‐Appellees.                        Edmond E. Chang,
                                                 Judge.

                                        ORDER

       Marvin Faulkner filed a 125‐page, 238‐paragraph complaint, his third bloated
pleading in this case, against 49 defendants. The district court dismissed the complaint
because it lacked jurisdiction over certain claims and for Faulkner’s failure to provide a
“short and plain statement” of his claim, among other reasons. See FED. R. CIV. P. 8(a).
Faulkner appeals, and we affirm.




       *We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 18‐2025                                                                          Page 2

       Faulkner alleged that a massive conspiracy existed among state‐court judges, law
firms, and banks to fraudulently foreclose the mortgages secured by a dozen properties
he owned. Faulkner alleged that, all told, he was defrauded out of millions of dollars,
and he said that he feared for his safety because he had uncovered the defendants’
scheme. He asked the court to award him almost $5 million in actual damages and $40
million in punitive damages. The defendants moved to dismiss the operative second
amended complaint on various grounds.

       The district judge dutifully marched through the complaint and dismissed
Faulkner’s claims against 24 defendants because it lacked jurisdiction over those claims
under the Rooker‐Feldman doctrine and because judicial immunity shielded the
state‐court judges. See Mireles v. Waco, 502 U.S. 9 (1991); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). The judge then dismissed
the rest of the complaint for many reasons, including its length and unintelligibility.
See FED. RS. CIV. P. 8(a), 10(b). The judge observed that this was Faulkner’s third
complaint of over 120 pages, that the judge had previously explained the pleading rules
and warned Faulkner that his case could be dismissed if he did not comply, and that the
court’s count of 238 paragraphs was “an under‐count of the true number of allegations,
because many paragraphs contain multiple subparts.” See Stanard v. Nygren, 658 F.3d
792, 797, 801–02 (7th Cir. 2011); United States ex rel. Garst v. Lockheed‐Martin Corp.,
328 F.3d 374, 378–79 (7th Cir. 2003). The complaint also was unintelligible, the court
added, in part because the chronology of Faulkner’s story, within and among
paragraphs, was opaque, and it was impossible to determine which defendants had
done what. See Stanard, 658 F.3d at 802 (“[W]here the lack of organization and basic
coherence renders a complaint too confusing to determine the facts that constitute the
alleged wrongful conduct, dismissal is an appropriate remedy.”); Frederiksen v. City of
Lockport, 384 F.3d 437, 438–39 (7th Cir. 2004).

       On appeal Faulkner raises essentially the same allegations he put in his
complaint, except that he now asserts the district judge joined the underlying
conspiracy. (He had moved for the judge’s recusal four times, baselessly accusing the
judge of threatening him with violence.) He does not, however, contend with any of the
judge’s conclusions or provide a ground for reversal. See FED. R. APP. P. 28(a)(8). Nor
could he: the judge’s handling of the case is commendable, although it was an
unfortunate waste of resources. And this case is only one of many state and federal
lawsuits Faulkner has brought or defended with the same arguments. With this appeal,
Faulkner has abused not only the judiciary’s time, but that of the defendants, their
lawyers, and the public (the Illinois Attorney General drafted the joint appellees’ brief—
No. 18‐2025                                                                         Page 3

there are four more). But for Faulkner’s payment of the filing fee after the district court
certified that this appeal was not taken in good faith, this court and the appellees would
not have been burdened with Faulkner’s frivolous quest. Having reviewed the record
and the briefs, we will therefore be economical and AFFIRM the judgment for
substantially the same reasons expressed in the district court’s well‐reasoned and
thorough opinion. We also ORDER Faulkner to show cause within 14 days why
sanctions (potentially including a fine and the appellees’ reasonable attorneys’ fees)
should not be imposed under Rule 38 of the Federal Rules of Appellate Procedure.